Title: To John Adams from Samuel Gelston, 19 January 1776
From: Adams, John
To: Gelston, Samuel


     
      
       Fryday 9 OClock 19 Jan. 1776
      
      Sir
     
     Pardon me for the Liberty I take in Sending a Billet to a Gentleman of your exolted Station and Character, when I have not the Honour to be in the number of your Acquaintance. Had not my situation been Really distressed, I should not have done it. When the Council Rose Yesterday p.m. I was Acquainted by one of the Members That they had come into sundry Resolutions on my Matters and that Business was to be finished in the afternoon by a comitte chosen for that purpose. Since which I am told the court have it under Consideration. How far that may be consistant with the present Constitution I dont pretend to say, but I’m sure it is widely Different from every Idea I have Formed of the Custom of Courts. Perhaps there may be something very extreordinary in my case to Require it.
     For God’s sake Sir take a View of my Situation, to be dragd from my family and Business upwards of an Hundred miles through thick and thin, mud and mire bearing the insults of the Missled and unknowing for a supposed offence only—for I think no one in his sences can condemn me with Regard to the supplys. As to anything further it is merely Information the wait of which can have no Enterence into the mind of a Man of your knowledge and candour especially in this day of Anarchy and Confusion. Pray Sir consider me and my situation and use your Influence to bring about a speedy Settlement of my Affair and Let me know my Doom, which Shall ever be most Gratefully acknowledg’d by Sir Your most Obedt. and very Huml. Servt.,
     
      Saml: Gelston
     
    